   Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 1 of 8



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )          CIVIL ACTION NO.
     v.                            )            2:14cv601-MHT
                                   )                 (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

           PHASE 2A ORDER TO MEDIATE ON ISSUE OF
                   CORRECTIONAL STAFFING

    This court previously expressed its concern about

the trend in correctional staffing.              See Phase 2A Order

on Correctional Staffing Trend (doc. no. 2834).                          The

subsequent responses by both the defendants (doc. no.

2838) and the plaintiffs (doc. no. 2847), as well as

the representations made on the record during a status

conference on June 24, 2020, raised a range of related

issues that this court may ultimately need to resolve.

However,   the    court    will    first    order    the   parties        to

mediate their dispute with Magistrate Judge John Ott.
   Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 2 of 8



See Phase 2A Understaffing Remedial Opinion (doc. no.

1656)   at     12   (“All   parties       agree   that     any    dispute

related to the Savages’ recommendations should first be

put before United States Magistrate Judge John Ott for

mediation.”); see also Phase 2A Understaffing Remedial

Order   (doc.       no.   1657)   (companion      order);        Order   on

Reappointment of Judge Ott as Mediator (doc. no. 2852).

While   this    mediation     may       cover   any   of   the    related

staffing issues, such as whether the Savages’ staffing

recommendations represent a floor or a ceiling, at this

juncture the mediation must specifically address how

the defendants will (1) update the information included

in the quarterly staffing reports such that this court

can accurately track the defendants’ progress with this

court’s remedial order (doc. no. 1657); and (2) obtain

the experts’ assessment of their progress to date, as

further detailed below.




                                    2
      Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 3 of 8



                  I.     QUARTERLY STAFFING REPORTS

       This     court     initially     ordered       the     defendants      to

submit      quarterly       correctional         staffing      reports       with

particular       information,         including       (a)    the    number     of

correctional staff assigned to each ADOC facility; (b)

the     number     of    correctional         staff     employed      by    each

facility at the end of each quarter; (c) the turnover

rate; (d) the retention rate; and (e) the vacancy rate.

See     Phase    2A     Understaffing        Remedial       Order   (doc.     no.

1657)     at    7-9.      Since      their    first     quarterly      report,

which was submitted before the Savages had completed

their      staffing       analysis,        see    Q4-2017         Correctional

Staffing        Report     (doc.      no.     2325-1)        at     2 & 2     n.1

(explaining        this),      the   defendants       have     reported       the

Savages’ recommendations for 3,326 full-time equivalent

correctional           staff    and     500       full-time         equivalent

supervisors       as     (a)   the    number     of   correctional          staff

that should be assigned to each facility.                           See Defs.’

Response (doc. no. 2838) at 5 (confirming this).




                                       3
      Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 4 of 8



       The court used these quarterly staffing reports to

assess the defendants’ progress in meeting the Savages’

recommendations.                  In     response             to    the      court’s

comparisons of (a) the Savages’ recommendations with

(b)     the   actual       number      of       actual    correctional         staff

employed, the defendants pointed out that the Savages’

recommendations “rely on full-time equivalents ... as

opposed       to   a    physical       headcount         of    actual      persons.”

Id. at 4.          As the defendants explained, a full-time

equivalent, or FTE, “may be filled in a variety of

ways,     including,        for    example,         through        part-time      and

overtime.”         Id.     As a result, the defendants suggested

that comparing (a) the Savages’ recommendations to (b)

the defendants’ actual number of staff was “futile.”

Id.

       The    court,      however,       must     be     able      to    assess   the

defendants’ progress towards complying with its order

that,     “[b]y        February    20,      2022,      the     defendants      shall

have      fully        implemented          the     Savages’            correctional

staffing recommendations,” regardless of whether those


                                            4
   Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 5 of 8



recommendations         are     set     forth       in     terms     of        actual

persons        or     full-time        equivalents.          See     Phase         2A

Understaffing          Remedial        Order       (doc.     no.     1657)         at

3 ¶ (e).        For this reason, the court will order the

parties    to       mediate     about       how    to     best     satisfy        the

plaintiffs’ request for the quarterly staffing reports

to be modified to include (1) “FTE equivalents” and (2)

“an explanation for how [defendants] are calculating

FTEs for correctional staff.”                      Pls.’ Reply (doc. no.

2847)     at    6.       Importantly,            the     quarterly        staffing

reports        must     be     modified          both     historically            and

prospectively in order to permit the court to assess

staffing progress over time.

    Further,          the    defendants           pointed     out    that         the

observed        decline        in     supervisors           over     time         was

attributable,          in      part,        to      a      change         in      the

classification         of     K-9     staff       members.          See        Defs.’

Response       (doc.     no.        2838)   at     3.        In     short,        the

defendants previously counted members of the K-9 staff

as supervisors but no longer do so.                         It is not clear


                                        5
      Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 6 of 8



whether K-9 staff are now counted as officers or not

counted at all.           In light of this, the court will order

the parties to mediate on the classification of K-9

staff     in    order     to   confirm     that   the    parties    are      in

agreement        and    to     consider      whether      the    quarterly

staffing reports should be modified, if at all.                              As

above, it is important that any modification be made

both historically and prospectively.



           II. EXPERT ASSESSMENT OF PROGRESS-TO-DATE

       Beyond     distinctions       between      actual    persons         and

FTEs, or supervisors and K-9 staff, the defendants also

detailed their relevant marketing efforts, compensation

efforts, and retention efforts to increase the number

of    correctional        staff.      In    general,      the   defendants

represented that they have so far “effectively executed

the     plan”;     that    they    “continue[]      to     implement        and

follow the recommendations” of their experts; and that

they “remain[] optimistic” that they will be able to

meet     this    court’s       February     20,   2022,     deadline        for


                                      6
      Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 7 of 8



staffing.        Defs’ Response (doc. no. 2838) at 1, 7, 21.

For     their      part,    the         plaintiffs         believe    that     the

defendants         have    actually           “made    dangerously       little

progress toward complying with their own plan.”                              Pls.’

Reply (doc. no. 2847) at 2.                    As a result, and for the

same reasons this court previously articulated when it

reviewed the correctional staffing trend to date, the

court will order the parties to come up with a means to

solicit      from    the     relevant          experts      whether    (1)     the

defendants’        efforts       so     far    are    in    fact     having    the

expected       impact;     (2)     whether       the     defendants      are    on

track to meet this court’s deadline; and (3) whether

any modifications in the defendants’ plans or approach

need to be made.



                                         ***

       Accordingly, it is ORDERED as follows:

  (1)        The    parties       are    to    mediate      immediately       with

       Magistrate         Judge       John     Ott     on     the     issue     of




                                          7
 Case 2:14-cv-00601-MHT-JTA Document 2859 Filed 07/02/20 Page 8 of 8



  correctional staffing, including but not limited to

  the specific issues detailed above.

(2)     The parties are to file a brief, either jointly

  or separately, by noon on Monday, July 27, 2020,

  updating the court as to (a) which disputes, if

  any, have been resolved and, if so, how; and (b)

  which disputes, if any, remain for this court to

  address.

  DONE, this the 2nd of July, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                                 8
